OPINION OF THE COURT
ROBINSON, STEVEN D., J.
In this case the Defendant appeals after entering a no contest plea without having established on the record the dispositiveness of the denial of his pretrial motion to suppress. This he cannot do. State v. Carr, 438 So.2d 826 (Fla. 1983). As in another case citing this principle, Weber v. State, 492 So.2d 1167 (Fla. 4th DCA 1986), the Trial Court incorrectly told the defendant he could appeal. However this only will allow the defendant a basis to move to set aside the plea.
*120This Court also notes that there seems to be no abuse of discretion in the Trial Court’s denial of the Motion to Suppress.
Affirmed.